ON RETURN TO REMAND
PATTERSON, Judge.
The circuit court has filed an order with this court, on return to remand, indicating that appellant, Ronald Taunton, failed to appear for the evidentiary hearing on his petition for writ of habeas corpus. Subsequently, the circuit court was informed that Taunton had been released upon completing his sentence on March 17, 1990, and that he was no longer in custody. Therefore, the issues raised in his appeal of the denial of his petition are moot, and the *414cause is due to be, and it is hereby, dismissed.
OPINION EXTENDED; DISMISSED.
All Judges concur.